Per Curiam.

Appellants contend that the Board of Tax Appeals erred in failing to consider uniformity in this tax valuation appeal. As to this contention, appellants argue that, in setting the tax value of appellee’s property at its true value in money, the board ignored the fact, which it had'recognized in other proceedings before it (see State, ex rel. Curry et al., Bd. of County Commrs., v. Monroe, Treas., 159 Ohio St., 1, 110 N. E. [2d], 769), that real property in Cuyahoga county is generally valued at a percentage of its true value in money substantially less than one hundred per cent. If the board did err in this respect, upon which we express no opinion, such error could only have prejudiced appellee who has not appealed from the decision of the Board of Tax Appeals. The other issues presented by appellants on this appeal are substantially the same as those decided adversely to similar contentions which they made in Roose, Trustee, v. Cuyahoga County Board of Revision, supra. The decision of the Board of Tax Appeals is affirmed on authority of that case.

Decision affirmed.

Weygandt, C. J., Middleton, Taft, Hart, Zimmerman, Stewart and Lamneck, JJ., concur.